


110 HR 5086 IH: To require the Attorney General to issue guidelines

U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5086
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2008
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Attorney General to issue guidelines
		  delineating when to enter into deferred prosecution agreements, to require
		  judicial sanction of deferred prosecution agreements, and to provide for
		  Federal monitors to oversee deferred prosecution agreements.
	
	
		1.Deferred Prosecution
			 Agreement Guidelines
			(a)In
			 generalThe Attorney General
			 shall issue guidelines delineating when United States attorneys should enter
			 into deferred prosecution agreements, including appropriate factors for United
			 States attorneys to consider in determining whether to enter such agreements as
			 described in subsection (b).
			(b)Appropriate
			 factors for considerationAppropriate factors for consideration in
			 the determination of whether to enter into a deferred prosecution agreement
			 include—
				(1)the potential harm of entering into a
			 deferred prosecution agreement to employees, shareholders, and other
			 stakeholders of the corporation that is to enter into the deferred prosecution
			 agreement who are not potential parties to litigation relative to the corporate
			 wrongdoing;
				(2)the degree of cooperation by a corporation
			 that is to enter into a deferred prosecution agreement with investigators
			 including the corporation’s willingness to provide documents and make available
			 for questioning employees, officers, and directors of the corporation;
				(3)remedial action taken by the corporation
			 that is to enter into a deferred prosecution agreement in response to
			 wrongdoing such as internal investigation, dismissal of employees,
			 acknowledgment of wrongdoing, payment of restitution, and other structural,
			 management, and policy changes;
				(4)availability of criminal charges against
			 specific employees who may have engaged in illegal acts relative to the
			 corporate wrongdoing; and
				(5)availability of sufficient alternative
			 punishments or remedial actions pursuant to a deferred prosecution
			 agreement.
				2.Judicial Approval
			 of Deferred Prosecution Agreements
			(a)In
			 GeneralA deferred
			 prosecution agreement shall be approved by a United States district court judge
			 or a United States magistrate judge in the United States district court where
			 criminal charges would be prosecuted by a United States attorney.
			(b)Submission of
			 Deferred Prosecution AgreementA deferred prosecution agreement shall be
			 submitted to the appropriate United States district court where criminal
			 charges would be prosecuted by a United States attorney to receive judicial
			 sanction.
			(c)Judicial review
			 and SanctionA United States district court judge or a United
			 States magistrate judge shall review the terms of a deferred prosecution
			 agreement to ensure that the agreement comports with public interest and all
			 applicable laws and legal precedent before authorizing the deferred prosecution
			 agreement to be entered into by the parties.
			3.Federal
			 Monitors
			(a)In
			 GeneralA Federal monitor
			 shall oversee a deferred prosecution agreement.
			(b)Appointment of
			 Federal MonitorsA Federal monitor shall be appointed by an
			 independent third party (a United States district court judge or a United
			 States magistrate judge) from a pool of pre-qualified firms or individuals (or
			 both).
			(c)Qualifications
			 of Federal MonitorsA Federal monitor shall have experience in
			 criminal and civil litigation.
			(d)Payment of
			 Federal MonitorsA Federal
			 monitor shall be paid according to a pre-determined fee schedule set by the
			 United States district court.
			(e)Report
			 Requirement in Deferred Prosecution Agreement
				(1)A
			 deferred prosecution agreement shall include a requirement that a Federal
			 monitor submit reports to the United States attorney and to the United States
			 district court.
				(2)A
			 deferred prosecution agreement shall include the number and frequency of
			 reports required by a Federal monitor.
				4.Breach of
			 Deferred Prosecution AgreementsUpon request from a United States attorney,
			 the presiding judge in the district court where a deferred prosecution
			 agreement was approved shall determine if the deferred prosecution agreement
			 has been breached.
		
